Citation Nr: 0017448	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-03 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

The timeliness of the veteran's appeal.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  

This case is before the Board of Veterans' Appeals (Board) 
following a June 1997 rating decision by the RO which denied 
the veteran's claim of service connection for chronic 
peripheral neuropathy as due to Agent Orange exposure.  The 
issue currently before the Board is whether the veteran filed 
a timely appeal from that RO decision.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1999.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for chronic 
peripheral neuropathy as due to Agent Orange exposure was 
denied by the RO in a decision in June 1997.  In a July 3, 
1997 letter, the RO notified the veteran of this rating 
decision and informed him of his appellate rights.  

2.  The veteran filed a statement accepted as his Notice of 
Disagreement (NOD) in July 1998.  

3.  The RO then issued a Statement of the Case (SOC) along 
with an August 12, 1998 letter notifying the veteran that he 
had to file a formal appeal within 60 days from that date or 
the remainder, if any, of the one-year period from the date 
of the letter that had informed him of the action that he had 
appealed.  This correspondence was addressed to the veteran 
at his address of record.  

4.  The veteran did not file a VA Form 9 or formal appeal 
within 60 days of the August 12, 1998 letter.  



CONCLUSION OF LAW

The veteran did not file a timely Substantive Appeal from the 
June 1997 rating decision denying his claim of service 
connection for peripheral neuropathy as due to Agent Orange 
exposure; thus, the decision is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.109(b), 20.200, 
20.201, 20.302(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the RO issued a rating decision in June 1997 
which denied the veteran's claim of service connection for 
peripheral neuropathy as due to Agent Orange exposure.  He 
was notified of this action and apprised of his appellate 
rights in July 1997.  The veteran submitted a statement 
accepted as his NOD in July 1998.  Thereafter, the RO issued 
an SOC in August 1998.  The veteran did submit a VA Form 9 in 
December 1998.  The veteran contends that he did not file a 
timely Substantive Appeal because he never received the 
August 1998 SOC.  

In this regard, the veteran testified at a hearing before a 
Hearing Officer at the RO in September 1999.  He reported at 
that time that he had not received the August 1998 SOC, but 
had received other documents from the RO.  The veteran added 
that the RO often sent his mail to an incorrect address and 
that the Post Office forwarded the mail to his correct 
address.  It also was noted that he had received a September 
3, 1998 letter from his representative that contained 
instructions as to the appeal process including a VA Form 9 
and a copy of the August 1998 SOC.  

The RO then issued a November 1999 Supplemental Statement of 
the Case as to the issue of the timeliness of the appeal.  
The RO concluded that, because the August 1998 SOC had not 
been returned to VA, it was deemed to have been properly 
delivered and received by the veteran.  Furthermore, as no 
Substantive Appeal was received at the RO within 60 days from 
the date of the SOC, the RO determined that there was no 
basis under the law for the Decision Review Officer to review 
the appeal.  

If no substantive appeal is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1103 (1999).  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (1999).  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1999).  

A Substantive Appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals" or 
correspondence containing the necessary information.  If the 
SOC or Supplemental Statement of the Case (SSOC) addressed 
several issues, the Substantive Appeal must either indicate 
that the appeal is being perfected for all of those issues or 
must specifically identify the issues appealed.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the SOC or prior SSOCs. The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact in an SOC 
or SSOC which is not specifically contested.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal. 38 
C.F.R. § 20.202 (1999).  

Based on its review of the record, the Board finds that the 
veteran did not perfect a timely appeal from the June 1997 
decision of the RO.  In this case, it is shown that the SOC 
was issued with a letter dated on August 12, 1998 notifying 
the veteran that he needed to timely file a formal appeal.  
The veteran did not submit a VA Form 9 until December 1998.  

Initially, the Board notes that there is a presumption of 
regularity that supports "the official acts of public 
officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  In Saylock v. Derwinski, 3 Vet. App. 394, 
395 (1992), the Court of Appeals for Veterans Claims (Court) 
held that this presumption extends to the actions of the RO 
in discharging its duty to mail a copy of the determination 
decision to the veteran at the latest address then of record.  
Id.; see also 38 U.S.C.A. § 5104(a) (West 1991 & Supp. 2000) 
(Secretary to provide to the claimant timely notice of 
decision); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Here, the record shows that the August 12, 1998 
correspondence was addressed to the veteran at his address of 
record.  There is no clear evidence of record to support the 
veteran's assertions that he did not receive the August 12, 
1998 correspondence.  As such, it is presumed that the notice 
informing the veteran of his duty to file a formal appeal was 
delivered.  

Accordingly, as a VA Form 9 or formal appeal was not 
submitted within 60 days of August 12, 1998, the veteran is 
not shown to have completed a timely appeal from the RO 
decision of June 1997 denying his claim of service connection 
for peripheral neuropathy as due to Agent Orange exposure.  
While his recent written statements may be accepted in 
connection with an application to reopen the claim, the Board 
does not have jurisdiction to review on the merits an appeal 
from the June 1997 rating decision at this time.  



ORDER

As the veteran did not file a timely Substantive Appeal from 
the June 1997 RO decision, the appeal must be dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

